Exhibit 10.3

 

LOGO [g46241image002.jpg]

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

FOR EMPLOYEES AND DIRECTORS UNDER THE

CIRCOR INTERNATIONAL, INC.

1999 STOCK OPTION AND INCENTIVE PLAN

 

Name of Awardee:

 

No. of Restricted Stock Units:

 

Award Date:

 

Pursuant to the CIRCOR International, Inc. 1999 Stock Option and Incentive Plan
(the “Plan”), CIRCOR International, Inc. (the “Company”) hereby grants to
Awardee named above, who is an officer, director or employee of the Company or
any of its Subsidiaries, an award (the “Award”) of Restricted Stock Units
(“RSUs”) subject to the terms and conditions set forth herein and in the Plan.

 

1. Vesting Schedule. No portion of this Award may be received until such portion
shall have vested. Except as otherwise set forth in this Agreement or in the
Plan, the RSUs will vest over a three-year period on the following basis,
subject to employment with the Company on each vesting date:

 

Number of

Restricted Stock Units

--------------------------------------------------------------------------------

  

Vesting Date

--------------------------------------------------------------------------------

(one-third)

   Award date + 1 year

(one-third)

   Award date + 2 years

(one-third)

   Award date + 3 years

 

In the event of a Covered Transaction as defined in Section 3(c) of the Plan,
this Award shall become immediately vested whether or not this Award or any
portion thereof is vested at such time.

 

2. Deferral of Award.

 

(a) Each vested RSU entitles Awardee to receive one share of the Company’s
Common Stock (the “Stock”) on the later of (i) the vesting date for such RSU or
(ii) the end of the deferral period specified by Awardee. Any deferral period
must be expressed as a number of whole years, not less than three (3), beginning
on the Award Date. This deferral period will apply only to deferral elections
made on the specific Deferral Election Form. In addition, any such deferral must
apply to receipt of all shares of Stock underlying the entire Award; for
example, a deferral period of five (5) years would result in Awardee receiving
shares of Stock underlying the entire Award five (5) years from the Award Date
regardless of the fact that the RSUs may have vested at differing times. (If no
deferral period is specified on the Deferral Election Form, Stock will be issued
as soon as practicable upon vesting of the RSUs).

 

(b) Shares of Stock underlying the RSUs shall be issued and delivered to Awardee
in accordance with paragraph (a) and upon compliance to the satisfaction of the
Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements hereof and of the Plan.
The determination of the Committee as to such compliance shall be final and
binding on Awardee.

 

(c) Until such time as shares of Stock have been issued to Awardee pursuant to
paragraph (b) above, and except as set forth in paragraph (d) below regarding
dividends and dividend equivalents, Awardee shall not have any rights as a
holder of the shares of Stock underlying this Award including but not limited to
voting rights.

 

 



--------------------------------------------------------------------------------

(d) Until such time as RSUs have vested pursuant to the terms hereof, dividend
equivalents shall be accrued with respect to each share of Stock underlying the
RSUs such that, upon vesting of such RSUs, all dividend equivalents so accrued
(without interest) shall be paid in cash to Awardee. In addition, with respect
to RSUs which have vested but have not been converted into shares of Stock
pursuant to a valid deferral election by Awardee, dividends on the shares of
Stock underlying such RSUs shall be paid in cash to Awardee upon declaration of
such dividends as if Awardee were the owner of the underlying shares of Stock.

 

3. Termination of Employment or Other Business Relationship. If Awardee’s
employment by or other business relationship with the Company or a Subsidiary
(as defined in the Plan) is terminated for any reason (whether with or without
cause or due to death or disability of Awardee), Awardee’s right in any RSUs
that are not vested shall automatically terminate upon the effective date of
such termination of employment or other business relationship with the Company
and its Subsidiaries and such RSUs shall be cancelled as provided within the
terms of the Plan and shall be of no further force and effect. In the event of
such termination, and except as otherwise set forth in Section 4 below regarding
retirement, the Company, as soon as practicable following the effective date of
termination shall issue shares of Stock to Awardee (or Awardee’s designated
beneficiary or estate executor in the event of Awardee’s death) with respect to
any RSUs which, as of the effective date of termination, have vested but for
which shares of Stock had not yet been issued to Awardee (for example, due to a
valid deferral election).

 

4. Retirement. In the event that Awardee’s employment with the Company has
terminated due to Awardee’s early or normal retirement (as defined in the
Company’s Defined Benefit Pension Plan), the provisions of paragraph 3 above
shall apply except that Stock shall not be issued with respect to any vested
RSUs for which valid deferral elections have been made until the deferral dates
set forth in such deferral elections.

 

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to and governed by all the terms and conditions of the
Plan. Capitalized terms in this Agreement shall have the meaning specified in
the Plan, unless a different meaning is specified herein.

 

6. Transferability. This Agreement is personal to Awardee, is non-assignable and
is not transferable in any manner, by operation of law or otherwise, other than
by will or the laws of descent and distribution. This Award is available, during
Awardee’s lifetime, only to Awardee, and thereafter, only to Awardee’s
designated beneficiary.

 

7. Tax Withholding. Awardee shall, not later than the date as of which the Award
becomes a taxable event for Federal income tax purposes, pay to the Company or
make arrangements satisfactory to the Committee for payment of any Federal,
state, and local taxes required by law to be withheld on account of such taxable
event. Awardee may elect to have the minimum tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Stock to be issued, or (ii) transferring to the Company, a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
minimum required tax withholding amount due.

 

8. Non-Compete Agreement. Awardee is receiving the Award provided for herein in
part because the Company has determined that Awardee is a key contributor to the
continued success of the Company. As such, Awardee is privy to certain
proprietary information which the Company considers to be competition sensitive.
The Company, therefore, would be materially harmed were Awardee to leave the
Company and perform services on behalf of a competitor. Accordingly, in
consideration of Awardee’s receipt of the Award, Awardee covenants and agrees
that, for a period of two (2) years following the termination of Awardee’s
affiliation with the Company (whether as an employee or non-employee director),
Awardee shall not, anywhere in the world, own, manage, operate, join, control,
promote, invest or participate in or be connected with in any capacity (either
as an employee, employer, trustee, consultant, agent, principal, partner,
corporate officer, director, creditor, owner or shareholder or in any other
individual or representative capacity) with any business individual,
partnership, firm, corporation or other entity which is engaged wholly or partly
in the design, manufacture, development, distribution, marketing or sales of any
products which compete with the Company’s then current lines of business.
Awardee agrees that this provision is reasonable in view of the relevant market
for the Company’s products and services and that any breach hereof would result
in continuing and irreparable harm to the Company. The foregoing, however, shall
not prevent Awardee from making passive investments in a competitive enterprise
whose shares are publicly traded if such investment constitutes less than five
percent (5%) of

 

2



--------------------------------------------------------------------------------

such enterprise’s outstanding capital stock. Notwithstanding the provisions of
this paragraph 8, if Awardee is an employee or resident of a state in which
non-compete provisions of the type set forth in the paragraph 8 are not
enforceable, then this paragraph 8 shall not apply, and instead, the Awardee
shall be subject to the following non-solicitation obligation: Awardee, for a
period of two years following the termination of Awardee’s affiliation with the
Company, shall not directly or indirectly (1) induce, solicit, request or advise
any Customers (as defined below) to patronize any business which competes with
any business of the Company for which Awardee has had any management
responsibility during his affiliation with Company; or (2) entice, solicit,
request or advise any employee of business of the Company for which Awardee has
had management responsibility during his affiliation with Company to accept
employment (or other affiliation) with any person, firm or business which
competes with any such business of the Company. As used above, “Customers” means
all customers of any business of the Company for which the Awardee had contact
or management responsibility during the last two years of his affiliation with
Company.

 

9. Effect of Employment Agreement. If Awardee is a party to an employment
agreement with the Company and any provisions set forth in such employment
agreement conflict with the provisions set forth in this Restricted Stock Unit
Award Agreement, the provisions set forth in such employment agreement shall
override such conflicting provisions set forth herein.

 

10. Miscellaneous.

 

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to Awardee at the address set forth below, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.

 

(b) This Award does not confer upon Awardee any rights with respect to
continuance of employment by the Company or any Subsidiary.

 

(c) Pursuant to Section 14 of the Plan, the Committee may at any time amend or
cancel any outstanding portion of this Award, but no such action may be taken
which adversely affects Awardee’s rights under this Agreement without Awardee’s
consent.

 

CIRCOR INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

    David A. Bloss, Sr. Title:   Chairman, President & CEO

 

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Date:                            Name  

 

--------------------------------------------------------------------------------

 

3